DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “machine direction coefficient of friction” lacks antecedent basis because the term is not disclosed in applicant’s Written Description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 13, 15 and 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at directly fused to one another” raises new matter added for first time to the specification because nowhere in the specification is disclosed the overlapping layers of the second package material are directly fused together.  Paragraph [0005] from Applicant’s written description discloses “side portions made up of at least three overlapping layers of the second package material that are fused to one another”.  Paragraph [0030] from Applicant’s written description discloses “The center portion 412 of the end seal 410 is made up of two layers of overlapping packaging material, while the first and second outer portions 414, 416 are made up of three layers of overlapping packaging material.”  Again, nowhere in the specification is a disclosure for the overlapping layers of the second package material directly fused together.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding claim 19, the claim is indefinite for the reasons explained in the 112, first paragraph above. It is unclear what applicant meant with the limitation “side portions made up of at least three overlapping layers of the second package material that are directly fused to one another”.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-5, 9, 10 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anklam (US 2017/0253422).
Claim 1 and 3
Anklam discloses a heat shrunk bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls each individually packaged by a first package material and arranged relative to one 
Claims 4 and 5
Anklam further discloses the first packaging material further comprises an antistatic additive, such as ethoxylated surfactants (see [0137]).
Claims 9 and 10
Anklam further discloses first packaging material further comprises an anti-block additive, such as calcium carbonate, sodium carbonate, or talc (see [0138]).
Claim 16
Anklam further discloses the second package material forms an outer wrapper, the outer wrapper comprising at least one end seal (see [0010]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Anklam (US 2017/0253422).
Claim 1
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a second package material (12), wherein a substantial portion of the inner surface of the second package material is in contact with the first package material of the plurality of paper product rolls and is nonstick relative to the first package material (see [0038], [0040], [0042] and figures 1 and 3).  Heilman discloses the second package material is an overwrap of film or a polymer film.  The examiner is interpreting the term nonstick as the ordinary meaning of an article not attached or bonded to another.  Regarding the limitation of the bundled product being heat shrunk, wherein the first package material is heat shrunk with the second package material, Anklam discloses a bundle product comprising a paper product rolls packaged by a first package and arranged relative to one another so as to for a bundle, the bundle being packaged by a second package material (see [0059]), and wherein the first package material is heat shrunk with the second package material.  Anklam further discloses the second package material is subject to heat treatment (see [0047]), therefore the first package material is heat shrunk with the second package material.  Anklam further discloses a heat treatment is applied by a heat tunnel to a bundled of products for a certain time, wherein the heat is distributed 
Claim 16
Heilman further discloses the second package material forms an outer wrapper, the outer wrapper comprising at least one end seal (14) (see [0042]).
Claim 17
Heilman further discloses the at least one end seal comprises a middle portion (defined by middle of the seal 14) made up of two overlapping layers (defined by portion of the wrapper on top of the bundled product and attached to the portion of the wrapper on bottom of the bundled product) of the second package material and side portions made up of at least three overlapping layers (defined by overlapping layers at the sides folded in combination with the layers of material forming the end seal) of the second package material (see figures 1, 2b and 3).
Claim 18
Heilman further discloses the at least three overlapping layers of the second package material that form the side portions of the at least one end seal are fused to one another so that there are no openings between the at least three overlapping and fused layers.  .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) as applied to claim 1 above.
Anklam does not disclose the required grams force to separate the second package material from the first package material as tested in accordance with an ASTM D882-10 peel test method, wherein the separation is achieved without tearing of the first and second package materials.  However, according to Applicant’s Detailed Description, paragraph [0030], the second package material used in the instant application is the same as the second packaging material used from Anklam.  Therefore, the second packaging material disclosed by Anklam should require 100 grams force or less to separate the second package material from the first package material as tested in accordance with an ASTM D882-10 peel test method, wherein the separation is achieved without tearing of the first and second package materials.  From the argument the force required to separate the second packaging material from the first package material is not 100 force grams or less as tested from ASTM D882-10 peel test method, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the second package material requiring less than 100 force grams to be separated from the first package material for easy and faster opening of the bundled product by the user.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) and Anklam (US 2017/0253422) as applied to claim 1 above, and further in view of Turner (US 2013/0067861).
. 
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) as applied to claim 5 or 9 above, and further in view of Medoff (US 2007/0045456).
Claims 6 and 7
Anklam does not explicitly disclose the required antistatic aadditives.  However, Medoff discloses lubricants or antistatic agents, such as ethoxylated fatty acid amine, carbon black, and metal fillers are known in the art (see [0095]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have ethoxylated fatty acid amine, carbon black, and metal fillers as the type of antistatic agent in the first packaging material because those are known types of lubricant or antistatic agent in the art. 
Claims 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422) as applied to claim 4 or 9 above, and further in view of Hughes (3,933,244).

Anklam does not disclose the amount of antistatic or anti-block additive.  However, Hughes discloses antistatic additives/slip agents in small amounts or anti-block additives in higher amounts incorporated into polyethylene films, i.e. between 0.1 to 0.5 by weight, as slip agents reduce the coefficient of friction in the films (see column 4 lines 10-31).  The percentage by weight disclosed by Hughes includes the required amount.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam including either antistatic or anti-block additives in any desired amount, i.e. between 0.05-20wt%, to lower the coefficient of friction to provide and/or depending the desired slip properties of the packaging material.  
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Anklam (US 2017/0253422); or Heilman (US 2012/0205272) and Anklam (US 2017/0253422) as applied to claim 1 above, and further in view of Enzinger (US 2009/0208717).
Claim 12
None Anklam nor Heilman and Munck discloses the first packaging material comprising an inside surface treated with corona plasma.  However, Enzinger discloses corona plasma is a known treatment to increase adhesion to printing inks, adhesives, or metal layers to shrink films (see [0034] and [0058]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam or Heilman and Munck including corona plasma 
Claim 14
Anklam discloses polyethylene for the second packaging material (see [0136]).  Regarding the language of coextruded, In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, this limitation has not been given patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e second package material, does not depend on its method of production, i.e. coextruded. In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).  Enzinger discloses polymer films which are coded are known to be inexpensive to produce (see [0005]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the packaging materials of Anklam being coextruded as taught by Enzinger for a cheaper manufacturing cost of the packaging materials.    
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Heilman (US 2012/0205272) in view of Munck (3,424,306).
Heilman discloses a bundled product capable to be delivered from manufacturer to consumer, the bundled product comprising a plurality of paper product rolls (2) each individually packaged by a first package material (16) and arranged relative to one another so as to form a bundle, the bundle being packaged by a wrapper (12) made of a second package material, wherein the wrapper comprises at least one end seal (14) .

Allowable Subject Matter
Claims 20-23 are allowed.  No prior art disclose a package bundle deflecting less than 6 or 7 inches under a 150 lb. force as required in claims 20 and 22.
Response to Arguments
Applicant's arguments filed 03/01/2022 have been fully considered but they are not persuasive.  Regarding applicant’s argument with respect to the 112, first paragraph rejection, the examiner points out that nowhere in applicant’s written description is a disclosure of machine direction as the meaning for “MD”.  Applicant’s specification uses terms, such as “MD tensile”, “MD stretch”, and/or “MD coefficient of friction” however nowhere in the specification is a disclosure for the meaning of “MD”.  The examiner understand that the meaning for MD coefficient of friction could be machine direction coefficient of friction but also could have other meanings, such as “median deviation coefficient of friction”, “mean deviation coefficient of friction”, or any other meaning.  Regarding applicant’s argument for rejection based on the teachings of Anklam with respect to the amendment of claim 1, the examiner points out that paragraph [0047] of Anklam discloses the second package is subject to heat, therefore the first package material is heat shrunk with the second package material.  Regarding applicant’s argument for the rejection of claim 19, Heilman discloses the second package material including side portions made of at least three overlapping layers fused to one another (see figure 1, 2B and 3).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL A. ORTIZ whose telephone number is (571)270-5240. The examiner can normally be reached Monday - Friday 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on 571-272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAFAEL A. ORTIZ
Primary Examiner
Art Unit 3736



/RAFAEL A ORTIZ/Primary Examiner, Art Unit 3736